Citation Nr: 1541565	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder, claimed to have resulted from electroconvulsive therapy (ECT) administered at a VA medical facility.

2.  Entitlement to service connection for an acquired psychiatric disorder, other than major depressive disorder.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

With regard to the Veteran's § 1151 claim, the Board observes that the RO has erroneously characterized such as a claim for service connection during the pendency of the claim and appeal.  However, it is clear from the record that the Veteran has only alleged that his seizure disorder is the result of ECT at a VA facility and adjudicatory documents reflect that the matter that has been properly perfected for appeal is whether the Veteran is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder.  Therefore, such has been characterized as shown on the title page of this decision. 

These matters were previously before the Board in May 2014 when the Board reopened such claims.  The Board also granted service connection for major depressive disorder, and remanded the claims of entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder were remanded for further development.

The Board notes that the Veteran was previously represented by a private attorney; however, the attorney withdrew representation in May 2015.  Therefore, the Veteran is unrepresented in the current matter.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The claim for service connection for an acquired psychiatric disorder, other than major depressive disorder ,is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action is required.


FINDING OF FACT

An additional disability of a seizure disorder did not result from ECT performed at a VA medical facility.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a seizure disorder are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Board notes that the VCAA letter failed to address such theory of entitlement.  This being the case, the VCAA notice as relevant to the 1151 aspect of the Veteran's claim was defective. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, neither the Veteran nor his attorney (at the time his representation was in effect) identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the 38 U.S.C.A. § 1151 aspect of the Veteran's claim based on notice that was provided to him during the course of his appeal.  Specifically, the June 2011 statement of the case informed the Veteran that compensation is payable for any disability which is caused by VA hospitalization, medical or surgical treatment, vocational rehabilitation, compensated work therapy program (CWT) or as the result of having submitted to a VA medical examination.  The Veteran was informed that the evidence must show that the additional disability is actually the result of the VA care.  Specifically, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination must be shown; or the proximate cause of disability must be an event not reasonably foreseeable.  For training and rehabilitation services or compensated work therapy program the Veteran was informed that it must be shown that the participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability.  Merely showing that there is an additional disability is not sufficient to establish causation.  Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate his claim of entitlement to compensation for seizure disorder under 38 U.S.C.A. § 1151.  In this regard, in January 2010, the Veteran indicated in a statement that his seizures were due to the ECT he received through VA as a result of his depression. 

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the 38 U.S.C.A. § 1151 aspect of his claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regards to the claim herein decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA) have been obtained and considered.  Pursuant to the May 2014 Board remand, the AOJ attempted to obtain any additional treatment records, to include July 2006 VA treatment records pertaining to the hospitalization for diverticulitis, including any CT scan results of the head.  The Veteran was also asked to provide or identify any relevant records that are not yet of record, including any additional records from Life Management Center.  The Veteran was sent letters in December 2014 and February 2015.  He did not respond to either letter, nor has he provided any records.  The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist a claimant, not a duty to prove his or her claim while the claimant remains passive); see also Wood v. Derwinski, 1 Vet. App. 190 (1991). Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not further identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA examination has not been provided to address the Veteran's claimed seizure disorder.  However, the Board finds that such an examination is not required as the evidence demonstrates the Veteran does not, nor has he had during the pendency of the claim, a seizure disorder.  In addition, the Veteran has not submitted any medical opinion which supports his claim, and this is a matter in which his own contentions are insufficient to establish such a relationship.  Accordingly, an examination is not required here, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Board also finds that there was substantial compliance with the Board's prior remand directives.  In this regard, as noted, the Board remanded the case in May 2014 in order to obtain additional treatment records, to include July 2006 VA records pertaining to treatment of diverticulitis, including any CT scan results of the head.  As previously noted, letters sent to the Veteran in December 2014 and February 2015 requested that the Veteran obtain or provide the necessary authorization in order for VA to obtain any relevant treatment records to include records from Life Management Center.  Finally, the AOJ readjudicated the Veteran's claim as directed by the Board in a June 2015 supplemental statement of the case.  With regard to the characterization of the claim in the June 2015 supplemental statement of the case, the Board observes that the AOJ adjudicated the issue of entitlement to service connection for a seizure disorder on a direct basis.  The Board notes, however, after a review of the evidence, to include the July 2006 VA treatment records obtained as directed by the Board, the AOJ determined that the Veteran does not have a seizure disorder.  Based on such a finding, the AOJ continued to deny the claim.  As will be discussed herein, such is also the essential basis upon which the Veteran's § 1151 claim is denied.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim herein decided.

II.  Analysis

At the outset, it is noted that this issue was before the Board in July 2002, when it was denied as the Veteran was not shown to have a seizure disorder as a result of electroconvulsive therapy (ECT) administered at VA.  The Veteran sought to reopen his claim in January 2010.  As noted, the November 2010 rating decision continued to deny the Veteran's claim.  In May 2014, the Board reopened the Veteran's claim on the basis that a July 2006 VA treatment record documented a new onset of seizure disorder.  Subsequently, this issue was remanded for further development, to include obtaining any records pertinent to the July 2006 hospitalization, to include the CT scan of the head.

The Veteran contends that he sustained an additional seizure disorder as a result of ECT he underwent at VA facilities in the 1980's and 1990's. 

Governing law and regulation provides that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2).

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b) (2015).  VA considers each involved body part or system separately.  Id.  

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); § 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

However, section 1151 does not extend to the "remote consequences" of VA medical treatment, and a Veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury.  Viegas, supra, citing Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  In Viegas, the Federal Circuit Court stated that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA."  Id., at 1378 (Fed. Cir. 2013).

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Viegas, 705 F.3d at 1380; see also Brown v. Gardner, 513 U.S. 115, 119   (1994).  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Here, for the reasons and bases below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for claimed additional disability of a seizure disorder due to any ECT he received at a VA facility, as the evidence does not show that such treatment is an actual cause of any additional disability claimed as a seizure disorder.  See Viegas, 705 F.3d 1380; 38 C.F.R. § 3.361(c)(1); see also 38 U.S.C.A. § 1151(a).

A review of the medical records dated prior to 1991 fails to show any evidence of complaints relative to a seizure disorder.  The records demonstrate that VA hospitalized the Veteran from November 1985 to January 1986 after his son's death due to a protracted illness, and diagnosed adjustment disorder with anxious mood.  Treatment at that time included psychotherapy.

VA medical records, dated from 1989 to 1991, show that the Veteran had multiple hospitalizations for treatment of disorders diagnosed as depression, major depressive episode (MDE), and psychotic depression.  The records demonstrate that, from January 1991 to April 1991, his treatment included electroconvulsive therapy at the VA Medical Center in Charleston, South Carolina.  In June 1991, a VA outpatient record indicates the Veteran was anxious and alert, and was considering a move to Texas for a new start.  He was assessed as stable.  

When seen at the VA outpatient clinic in El Paso, Texas, in July 1992, the Veteran complained of losing his temper and becoming aggressive without reason or recall.  He wondered if his prescribed medication was affecting his behavior.  

Private psychiatric records, dated from March 1993 to April 1994, include a June 1993 psychiatric evaluation that is not referable to a seizure disorder.  The diagnosis indicated major depression with psychotic features in partial remission, and a need to rule out schizoaffective disorder.  Treatment included psychotropic medication.  In January 1994, the Veteran reported memory loss that lasted for at least one day. It was noted that he had experienced auditory and visual hallucinations since 1989.  

A June 1994 Report of Contact (VA Form 119) indicates that Veteran was referred for evaluation of blackouts or fugue states, during which he was unable to account for time and events.  It was recommended that he be evaluated to determine whether there was any organic brain damage to account for his condition.

A June 1994 VA outpatient psychiatric clinic intake sheet indicates that the Veteran reported constant depression and requested medication.  It was noted that he had blackouts.

VA records show that, in March 1995, the Veteran was seen at the VA mental hygiene clinic (MHC) in Columbia, South Carolina, to request refills of prescribed medications.  A June neurology consultation report reflects that he had undergone over 100 electroshocks and lost track of time for several hours or one whole day, with incontinence.  The assessment was of a probable seizure disorder.  Tegretol was prescribed.  A June 1995 VA psychology evaluation record reflects the Veteran's complaints of worsening memory loss and amnesia since electroshock treatment in 1989 or 1990.  He complained of constant anxiety and difficulty sleeping.  His primary concern was blackouts.  The assessment was "mpd" (multiple personality disorder?) versus seizure disorder versus atypical psychosis.  It was further noted that the physician would order an EEG (electroencephalogram) and CT (computer tomography scan) of head.  A CT scan of the Veteran's brain taken at the time revealed no abnormality.  An EEG was reported as normal in July.  An August record entry indicates that the Veteran was "still having episodes of unawareness" but the EEG and CT scan were reported as normal.  

According to a September 1995 VA psychology report, the Veteran underwent testing to evaluate his complaints of memory lapses secondary to fugue states or organic impairment.  The Veteran reported problems since 1989, but a review of his mental health records from 1990 to 1991 gave no indication of these symptoms.  During that time, he was treated for psychotic depression and marital difficulties.  It was further noted that the Veteran's current presentation and complaints were "not consistent with known patterns of organicity and fugue states.  Previous evaluators' notes suggest "obvious exaggeration" and other indicators of unreliability."  Psychological test results revealed "gross exaggeration and distortion of symptoms".  The psychological examiner commented that the Veteran's complaints, if true, would render him completely unable to manage day-to-day activities, and that even actively psychotic patients did not score as high on the whole range of scales as the Veteran did.  Other test results showed a statistically one-hundred-percent likelihood of feigning or malingering of the Veteran's psychiatric symptoms.  The clinical impression was psychotic depression, by history, and malingering.

A November 1995 VA examination report indicates that the Veteran reported a history of seizures that started in 1990.  He described electric shock treatments that ended in January or March 1990 and stated that, soon after, he had developed episodes of absence.  He had episodes when he would be in one place, then in another, and was unable to recollect what had occurred in-between, and had episodes when he lost control of his bladder.  The episodes varied in length and time, and the Veteran did not recall them.  His prescribed medications included Tegretol and Imipramine for depression.  Upon clinical examination, the examiner's assessment was lapses of memory by history.  The VA physician noted that the Veteran seemed not to recall activities, but performed complex events and activities during these events and admitted that occasionally he woke up with a beer bottle or six pack by him.  He appeared to deny actual alcohol consumption and/or abuse overall.  It was noted that the Veteran was unaware of his definitive diagnosis of depression, although it required electroconvulsive therapy, which insinuated it was quite severe.  The VA examiner commented that it was not particularly uncommon for a patient with severe depression to have memory lapses and memory problems, nor was it uncommon for patients who consumed large amounts of alcohol to perform and act out very complex activities and then have memory lapses.  The VA examiner stated that certain aspects of the Veteran's history seemed consistent with that particular related problem.  The examiner opined that the Veteran did not have epilepsy, unless recent tests demonstrated a structural lesion or abnormality.

VA again hospitalized the Veteran from March to April 1996.  According to the discharge summary, he had a history of questionable seizure disorder and had recent episodes with total amnesia.  Physical and neurological examinations were within normal limits.  A neurological consultation considered the question of partial complex seizures, but an EEG was negative.  Discharge diagnoses included bipolar disorder, hypomanic; dissociative disorder, psychogenic amnesia.  A March VA radiology report indicates a CT scan of the Veteran's brain showed no abnormality 

According to June 1996 VA outpatient records, the Veteran complained of a recent seizure during which he had essentially lost four days.  A neurology report indicates he had a history of head injury with loss of consciousness, with recent blackouts and possible olfactory hallucinations.  It was noted that the Veteran had about one weekly episode of "complex partial episodes."  Tegretol and other medication were prescribed.  In July 1996, a VA record notes that the Veteran had a history of mental illness, questionably bipolar affective disorder.

During October and November 1996, the Veteran was seen in the VA outpatient "Psy/Neuro/Epilepsy" clinic.  In October, he reported minor seizure activity within the last month and in November he was seen for epilepsy.  

At his November 1996 personal hearing at the RO, the Veteran testified that he had received more than thirty shock treatments for depression, from 1989 to 1990.  He said he experienced seizures and loss of body functions that had never occurred prior to the ECT administered for his severe depression.  He said his first seizure occurred in 1990, about one month after his last shock treatment.  He described losing track of time, and said he started taking prescribed medication for the seizures in 1994, but did not undergo medical tests at that time.  In 1994, he initially saw Dr. T., a neurologist at the Columbia VA Medical Center, who said the Veteran seemed to have "some type of seizure disorder," and prescribed Tegretol.  The Veteran indicated that Dr. T. said the seizures could have been be caused by the shock treatments.  The Veteran denied a history of head injury.   

During late 1996 and 1997, the Veteran submitted written statements from several of his family members to the effect that, in 1985, he had been hospitalized for severe depression, and in 1989 underwent shock treatments.  The statements indicate that after the treatments, the Veteran became irresponsible, withdrawn, and paranoid and had memory loss, hallucinations, and blackouts.  It was noted that the Veteran received thirty shock treatments starting in January 1990 and, by the end of 1991, his hallucinations improved but he still experienced memory loss, blackouts, and paranoia.  A sister of the Veteran who is a registered nurse reported that after discharge from service, he experienced severe depression for which he was hospitalized frequently. 

A January 1997 VA record indicates the Veteran was seen in the Psy/Neuro/ Epilepsy clinic to monitor his Tegretol levels. 

According to private medical records dated in June and July 1998, the Veteran was hospitalized for treatment of a gastrointestinal disorder.  The records show he denied a history of seizures and said he was not on "chronic" medications.

A February 1999 VA outpatient record indicates that the Veteran's list of problems included "bipolar affective disorder, depressed", "dissociative disorder or reaction" and "psychogenic amnesia".

In April 2001, the Veteran was examined by Dr. T., the VA neurologist who had treated him in 1995.  In the examination report, the neurologist noted that the Veteran had a long history of major episodes of depression, for which he received psychiatric treatment including over thirty to forty ECT treatments.  Dr. T. said that he saw the Veteran in 1995, in the Psychiatric Ward, because of episodes lasting one to two hours during which he lost his memory for all events.  For example, he would take his car and wander around lost in space for a long time, recover feeling well, and go to his own home.  The neurologist felt it was necessary to rule out a seizure disorder, and the Veteran underwent a CT scan and EEG, both of which were normal.  The physician noted that the Veteran's episodes of depression had continued and that, three years before, the Veteran had remarried and was currently doing very well.  He had no episodes of depression or episodes of losing track of his time.  His wife rode with him, he drove, he was a good driver, and he did very well.  The Veteran's wife reported that he had a better memory that she did.  

Upon clinical evaluation, the Veteran was awake, alert, and cooperative.  His mini-mental examination was 28 out of 30.  Neurological examination findings were essentially normal.  The clinical impression was normal neurological examination with no evidence of neurological dysfunction at that particular time; and history of recurrent depressive disorders, currently treated and under control at that time.

A July 2006 VA treatment record documents the Veteran was seen for complaints of diverticulitis.  Additional problems noted was a new onset seizure that was noted to likely be related to alcohol.  The examiner noted that the Veteran had a strong history of alcohol history but decreased intake recently.  The examiner noted that there was no alcohol noted on the Veteran's lab work.  A CT scan of the head was negative.  The examiner noted no true aura previous to seizure.

The remaining treatment records during the appeal period dated from January 2009 to June 2015 show no diagnosis of, or treatment for, a seizure disorder.

The key question involves whether the Veteran has additional disability as a result undergoing ECT at VA in the 1980's and 1990's.  However, based on the foregoing evidence, the Board finds that he did not incur an additional disability of a seizure disorder as a result of his ECT.  In this regard, although VA medical records noted a "probable seizure disorder" in 1995 for which anti-seizure medication was prescribed, a CT scan and EEG were normal, and psychological tests results in September 1995 revealed gross exaggeration and distortion of symptoms and malingering.  Further, only "a history of a questionable seizure disorder" was noted on the VA discharge summary in April 1996.  Moreover, on VA examinations in 1995 and 2001, there was no showing that the Veteran had a seizure disorder.  In fact, in April 2001, the VA neurologist who treated the Veteran in 1995 and reported the probable seizure disorder, now reported a normal neurological examination with no evidence of neurological dysfunction, and a history of recurrent depressive disorders, currently treated and under control.  Further, while a July 2006 VA treatment record documented a new onset of seizure likely related to alcohol consumption and/or withdrawal, a CT scan of the head showed no signs of an acute process.  The remaining records in the file shows no diagnosis of, or treatment for, a seizure disorder.  Thus, the Board finds that there is no competent evidence suggesting that any care provided by VA resulted in an additional disability of a seizure disorder. 

Without evidence of additional disability due to VA medical treatment, there is no need to address whether additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such treatment and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

The Board has carefully considered the Veteran's assertions, linking his seizure disorder to VA's treatment, but as a lay person, he is not competent to opine as to the diagnosis or etiology of a disorder.  Barr v. Nicholson, 21 Vet. App. 303   (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Although he is competent to testify as to observable symptoms, such as head discomfort, memory loss, etc., his opinion as to its diagnosis or cause, including the extent to which any action or treatment by VA health care providers contributed to this medical problem, simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Specifically, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, diagnosing a seizure disorder requires the administration and interpretation of diagnostic tests, to include CT scans and EEGs.  Furthermore, attributing such to ECT likewise requires knowledge of  a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Veteran's statements regarding that his ECT resulted in an additional disability of a seizure disorder to have no probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  



As the Veteran did not incur an additional disability of a seizure disorder as a result of VA treatment, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's §1151 claim.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.

As noted above, in May 2014, the Board remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than major depression for further development, to include obtaining any outstanding VA and or private treatment records not already of record, and affording the Veteran a contemporaneous VA examination so as to determine the current nature and etiology of any currently present acquired psychiatric disorder, other than the service-connected major depressive disorder.  While additional records were obtained and associated with the Veteran's claims file, there is no indication that the Veteran has yet been afforded the VA examination as directed by the Board, addressing the nature and etiology of any currently present acquired psychiatric disorder other than major depressive disorder.  Thus, the Board finds that additional development is necessary to comply with the May 2014 remand directives regarding the Veteran's remaining claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder other than major depressive disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder, other than major depressive disorder.

A diagnosis of PTSD under DSM-IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors (to include fear of hostile military or terrorist activity) that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

With respect to any other currently present acquired psychiatric disorder, the examiner should opine as to the following:

a. Whether it is at least as likely as not that the disorder began in or is related to service.  

b. Whether it is at least as likely as not that any diagnosed psychiatric disorder is caused by the service-connected post-operative status duodenal ulcer with pyeloplasty, vagotomy, and open sigmoid colectomy.  

c. Whether it is at least as likely as not that any diagnosed psychiatric disorder is aggravated (i.e., worsened) beyond the natural progress by the service-connected post-operative status duodenal ulcer with pyeloplasty, vagotomy, and open sigmoid colectomy.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected duodenal ulcer disorder.

The examiner's attention is directed to prior VA diagnoses of panic disorder with agoraphobia, generalized anxiety disorder, bipolar disorder, and PTSD.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include consideration of all pertinent evidence added to the file since the last June 2015 adjudication of the claim.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


